Citation Nr: 0517618	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether eligibility to education benefits under the 
Montgomery GI Bill Selected Reserves (Chapter 1606) is 
established.


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
May 1986, and active duty in the Marine Corps Reserve from 
June 12, 1986 to September 30, 1990.  On February 13, 2002, 
the veteran signed a 6-year contract for reenlistment in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which determined that the 
appellant was not eligible for VA educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
[the Veterans Educational Assistance Program].  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30.  38 C.F.R. § 21.7540(a) (2004).  Regulations 
provide that the Armed Forces will determine whether a 
reservist is eligible to receive benefits pursuant to Chapter 
1606, Title 10, United States Code.  38 C.F.R. § 21.7540(a).

The RO denied the appellant's claim based on a Department of 
Defense (DOD) data record reporting that the appellant had an 
original basic eligibility date of June 26, 1989, but was not 
eligible for educational assistance under Chapter 1606 
because her benefits had been terminated effective October 1, 
1990, due to discharge from Marine Corps Reserve duty on 
September 30, 1990.  

The appellant has produced evidence of her re-enlistment on 
February 13, 2002, in the New Mexico Army National Guard of 
the United States, for a duration of 6 years at the pay grade 
of E5.  The appellant re-enlisted at 1116th Trans Co., 
Grants, New Mexico 87020.  The re-enlistment document is 
signed by the appellant and the recruiter and certified by an 
enlistment/re-enlistment officer.  The Board observes that 
there is a DD Form 2384-1, Notice of Basic Eligibility 
(NOBE), signed by an official of the Department of Defense, 
indicating February 13, 2002 as the appellant's date of basic 
eligibility for Chapter 1606 benefits.  However, in July 
2002, the Department of Defense screen showed that the 
appellant was not eligible from October 1, 1990, due to 
discharge from a prior period of Reserve service.  The Board 
is unclear as to whether or not the Department of Defense 
records have been updated so as to reflect that the appellant 
re-enlisted with the Army National Guard on February 13, 
2002, and is serving pursuant to a 6-year contract, and has 
been issued an NOBE indicating February 13, 2002 as the 
appellant's date of basic eligibility.  Clarification of this 
matter, to include verification of the veteran's current 
Reserve duty status, would be useful in adjudicating the 
appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Contact all appropriate sources in 
order to verify the specific dates of the 
appellant's Selected Reserve service from 
February 13, 2002, if any.  In 
particular, obtain records or 
documentation pertaining to the 
appellant's re-enlistment in the Selected 
Reserves on February 13, 2002 and 
determine her current Reserve duty 
status.

2.  After obtaining the above 
confirmation, the RO should readjudicate 
the appellant's claim for educational 
assistance.  If the benefit sought is not 
granted, the appellant should be provided 
an explanation as to why she is not 
entitled to VA educational assistance 
pursuant to a NOBE of record indicating 
February 13, 2002 as the date of basic 
eligibility.  In particular, the 
appellant should be provided an 
explanation with appropriate citation as 
to why her February 13, 2002 re-
enlistment in the Selected Reserves does 
not provide a basis for educational 
assistance.

3.  The appellant should be provided a 
supplemental statement of the case and 
given appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.  The purpose of this REMAND is to 
obtain additional evidence and ensure 
that the appellant is afforded all due 
process of law.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in this 
case.  No action is required by the 
appellant until she is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




